Citation Nr: 1221659	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to burial benefits, to include plot or interment allowance.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from November 1954 to December 1957.  He died in July 2008.  The appellant is the Veteran's daughter who has standing in this case as the person who paid the Veteran's burial expenses.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran died in a private nursing home in July 2008 from carcinoma of the lung, a disability for which service connection had not been established or claimed.

2.  At the time of the Veteran's death, he was not in receipt of either VA compensation or pension benefits.

3.  The appellant's timely claim for burial allowance was received in July 2008.

4.  At the time of the Veteran's death, he did not have pending an original or reopened claim for compensation or pension.

5.  The Veteran was not released from active duty as the result of a disability incurred in or aggravated by service.

6.  The Veteran's body was never held by a State, State agency, or other political subdivision.

7.  At the time of the Veteran's death, he was not hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment, or care.  


CONCLUSION OF LAW

The criteria for burial benefits, to include plot and interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303, 2305, 2307 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) impose obligations on VA in terms of its duty to notify and assist claimants.  As explained below, however, the law, and not the evidence, is dispositive in this case.  Hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim.

II.  Analysis

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  "Properly hospitalized" by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601. 

In the instant case, the record discloses that the Veteran died in a private nursing home in July 2008.  The appellant filed her application for burial benefits on July 24, 2008.  Although the Veteran was cremated, the appellant has submitted evidence indicating that his remains were interred in a private cemetery.

At the time of his death, the record shows that the Veteran was not service-connected for any disability and that the cause of his death (i.e., carcinoma of the lung) is not service-connected.  The appellant has neither claimed nor argued that such is the case.  Thus, at the time of his death, the Veteran was not in receipt of VA service-connected compensation benefits.  In addition, the record indicates that he was not in receipt of nonservice-connected pension.  Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death.  
Additionally, the Veteran's body was not being held by a State.  The death certificate demonstrates that the Veteran's body was released to Kissee-Schofield-Eakins Funeral Home and was later cremated.  The funeral homes bill demonstrates that the appellant authorized the funeral home to take such actions.  In light of the above discussion, it is clear that the criteria for burial benefits under 38 C.F.R. § 3.1600(a) or (b) are not met.  

Moreover, the Veteran did not die while properly hospitalized by VA.  The death certificate demonstrates that he died at a private nursing home.  Thus, he was not in a VA facility for hospital, nursing home, or domiciliary care.  There is no indication in the record that such involved admission to the non-VA nursing home with respect to which payment was authorized under 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States.  Furthermore, the record does not demonstrate that he had been admitted to a State nursing home for nursing home care with respect to which payment was authorized under 38 U.S.C.A. § 1741.  Moreover, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. §§ 3.1600(c) and 3.1605(a) are not met.  

Based on the foregoing, therefore, the Board concludes that the legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met.  Consequently, the appellant's claim for burial benefits must be denied.

Finally, in addition to the benefits provided for under 38 U.S.C.A. § 2302, in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes if such veteran is eligible for a burial allowance under § 2302, died while admitted to a VA facility, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  38 U.S.C.A. § 2303(b)(2). 

The correlating regulation, 38 C.F.R. § 3.1600(f)(1), provides that, for claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if:  (1) the deceased veteran is eligible for burial in a national cemetery, (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met.  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  Id.  

In the present case, the Board acknowledges that the Veteran was considered a "veteran" for VA purposes such that he was considered eligible to have been buried in a national cemetery, see 38 C.F.R. § 38.620(a), but he is not buried in a national cemetery or other cemetery controlled by the United States.  Furthermore, the Board notes that the appellant has submitted evidence (cancelled checks) demonstrating that she paid for a burial plot and interment of the Veteran's remains.  The appellant's claim for plot or interment allowance fails, however, as the Veteran was not eligible for a burial allowance under 38 U.S.C.A. § 2302, did not die while admitted to a VA facility, nor was he discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and the appellant's claim must be denied.

The Board acknowledges the appellant's contentions that she should be entitled to burial benefits because the Veteran served his country honorably.  While the Board is appreciative of the Veteran's service and sympathetic to the appellant, it must nevertheless be pointed out that the law sets out specific criteria that must be satisfied before VA burial benefits (to include plot or interment allowance) can be awarded, and does not allow the Board any discretion in this manner.  As noted above, service connection for the cause of death has not been established, nor are the other criteria met.  Thus, the law in this case is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to VA burial benefits, to include plot or interment allowance, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


